Order entered October 2, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00210-CR

                        STEPHEN SHAQUILLE BROOKS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-82826-2013

                                             ORDER
       The Court ORDERS court reporter Sue Maienschein to file, within FIFTEEN DAYS of

the date of this order, a supplemental record containing State’s Exhibit no. 7, a DVD.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sue

Maienschein, official court reporter, 416th Judicial District Court, and to counsel for all parties.


                                                        /s/   ADA BROWN
                                                              JUSTICE